Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1, 3-4, 6-12, and 14-20 are currently pending and rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/20 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 112(a) or Pre-AIA  112, 1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 9 and 17 recite functionality to “and wherein the iterative loop is repeated such that in a second loop, automatically re- associates an association link between a previously unassociated pair of the data points in the data space and a worker in response to the re-association resulting in a lower total energy”. 
Applicant’s specification, however, does not disclose the process by which a “total energy” is determined. Specifically, the filed specification does not disclose any process or algorithm used to determine a total energy. As a result, the claimed element fails to comply with the written description requirement because the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 3-4, 6-8 (referring to Claim 1), Claim 10-12, 14-16 (referring to Claim 9), and 18-20 (referring to Claim 17) are rejected based on the same rationale.

Claim Rejections - 35 USC § 112(b) or Pre-AIA , 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 9 and 17 recites the limitations “and wherein the iterative loop is repeated such that, in a second loop, automatically re- associates an association link between a previously unassociated pair of the data points in the data space and a worker in response to the re-association resulting in a lower total energy.”
There is insufficient antecedent basis for “the data points" and " the data space”. Appropriate correction is required.    
Claims 3-4, 6-8 (referring to Claim 1), Claim 10-12, 14-16 (referring to Claim 9), and 18-20 (referring to Claim 17) are rejected based on the same rationale.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In the limitation “and wherein the iterative loop is repeated such that, in a second loop, automatically re- associates an association link between a previously unassociated pair of the data points in the data space and a worker in response to the 
Examiner further notes it is unclear how a “pair of data points” “and a worker” can have one link connecting them.  For purposes of prior art- Examiner interprets the worker as one of the data points in the pair.  Appropriate correction is required.  
Claims 3-4, 6-8 (referring to Claim 1), Claim 10-12, 14-16 (referring to Claim 9), and 18-20 (referring to Claim 17) are rejected based on the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 3-4, 6-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-4, 6-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1, 3-4, 6-12, and 14-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, 
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 9, and 17 includes limitations reciting functionality that 
“identifying a task from a description …”    “extracting at least one cognitive skill from the description…” “supplying a tag associated with the at least one cognitive skill” 
“generating a group cognitive map” and “and selecting a plurality of workers to accomplish the task based on at least the group cognitive map, …” which is an abstract idea reasonably categorized as a mathematical concept as the selection involves mathematical algorithms, and organization of human activity as the process is also related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);  Examiner notes “and wherein the tag changes over time based on a change in the at least one cognitive skill required to accomplish the task changing over time” is interpreted as descriptive data that further narrows the abstract idea. The limitation, “the tag specifying one or more cognitive skills that are necessary to accomplish the task and the necessity is labeled by a user” is interpreted as descriptive data that further narrows the abstract idea.  The limitation, “wherein the plurality of workers are selected…” and “wherein the iterative loop is repeated” further describes descriptive data.  Examiner notes the limitation, “wherein the selecting…” further describes the assignment algorithm, and thus further describes mathematical algorithms
Similarly, claims 3-4, 6, 10-12, 14, and 18-20 recite the abstract concept identified above. Specifically, Claims 3-4, 6, 10-12, 14, and 18-20 further describe the .  Claims 7-8, 15-16 further describe a mental process and evaluations and further describe the abstract idea.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 9 and 17 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a machine, questioning and answering system, memory, processor, and instructions.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  As a result, claim 1 does not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 3-4, 6, 10-12, 14, and 18-20 do not include any additional elements beyond those recited with respect to claim 1 9 and 17. As a result, Claims 3-4, 6, 10-12, 14, and 18-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 9 and 17 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. Examiner submits that the additional elements do 
As noted above Claims 3-4, 6, 10-12, 14, and 18-20 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 3-4, 6, 10-12, 14, and 18-20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1. 
Accordingly, Claims 1, 3-4, 6-12, and 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
101  
Applicant argues:

    PNG
    media_image1.png
    138
    775
    media_image1.png
    Greyscale

order embedding algorithm” further describes the assignment and an algorithm, and thus further describe mathematical algorithms, and organization of human activity and thus the abstract idea (See 101 Rejection Above). 
Applicant’s arguments with respect to amendments have been fully considered but are moot in view of reevaluation of Horwitz (See103 Rejection Below).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horvitz (2010/0332281) in view of Byron (2015/0170084) in view of Jin (US Patent 7483841) in view of Kozloski (2013/0317873)


A method for selecting a plurality of workers to accomplish a task, the method comprising: (Claim 1, Claim 20, Figure 16, 0081-0090) 
identifying a task from a description; (Abstract, Figure 4-5, 0033-0034, 0050 – task associated to project)
extracting at least one cognitive skill from the description of the task the at least one cognitive skill being extracted using a machine learning method; (Abstract, Figure 4-5 –task capabilities)
after the extracting, supplying a tag associated with the at least one cognitive skill (Figure 4-5 – “task capability 1” (24)) 
the tag specifying one or more cognitive skills that are necessary to accomplish the task and the necessity is labeled (Figure 4-5 – “task capability 1” (24)) 
generating a group cognitive map which includes the at least one cognitive skill; (Abstract, Figure 4-5 – “task capability 1, task capability 2” (24))
and selecting a plurality of workers to accomplish the task based on at least the group cognitive map, wherein the plurality of workers comprises at least on artificial intelligent (Al) agent. (Abstract, 0037 – agents; humans; automated agents).
Horvitz does not explicitly state: “and a question and answering system where the question and answering system outputs an answer itself if a question sentence expression in natural language is input.” (Examiner points out under BRI, a question sentence expression in natural language is not inputted)   Byron, directed to augmenting business process execution using NLP, discloses this limitation (0022] An embodiment improves a process execution by determining, at a human task node, the information or evidence needed to complete the task.  The embodiment performs the investigation, data collection, conformity assessment, and other process-relevant tasks to collect such evidence.  The evidence includes documents processed or about to be processed in using the business process, results obtained during the execution, collections of business data used by the process, questions in the subject matter domain of the executing process, knowledge or information necessary to answer those questions, and also answers to some or all of those questions. 
[0059] Application 302 provides information 30 to NLP engine 304.  NL engine 304 transforms information 310 into one or more question 312 in a natural 
language in a human-readable form, for example, as a grammatically correct 
English sentence.  NLP engine 304 returns one or more NL question 312 to 
application 302. 
[0062] Q and A engine 306 returns one or more NL answer 316 to application 302.  An NL answer 316 corresponds to an NL question 312 in information 314.  NL answer 316 is in a natural language in a human-readable form, for example, in one or more grammatically correct English sentence. 
 	  [0068] Application 302 performs action 318 using NL answers 316 and any 
additional information returned therewith.  In one embodiment, action 318 
causes application 302 to auto-execute a node, such as a human task node, to 
progress the business process to another node.  In another embodiment, action 
318 causes application 302 to supplement a business process node with 
information usable in performing a task associated with the node. )
(0068) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Horvitz does not explicitly state: “and wherein the tag changes over time based on a change in the at least one cognitive skill required to accomplish the task changing over time”. Jin discloses this limitation (Figure 8(160) – editing stored parameters; Figure 10, 16 – Task Property Table – ex. skills, complexity,;  “…The property tables are used to define the various parameters relating to projects, tasks, staffing and other related items.”)   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz’s capability to include Jin’s task edit (ex. skills, complexity), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
While Horvitz does not explicitly state the necessity of the cognitive skills is labeled by a user, Jin discloses this limitation (Figure 8(160) – editing stored parameters; Figure 10, 16 – Task Property Table – ex. skills, complexity,;  “…The property tables are used to define the various parameters relating to projects, tasks, staffing and other related items.”)   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz’s label to include Jin’s editing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The result would be predictable because Horwitz discloses a tag with a label.  (Figure 4-5 – “task capability 1” (24)) 
Horvitz further discloses: wherein the plurality of workers are selected from an online community. (0039(bottom) - As a third variation, an agent set 14 may be discovered, e.g., by an automated process that reviews a data set (such as a web crawler reviewing web pages on the internet, or a data mining task that evaluates resources represented in a data warehouse) to identify and add to the agent set 14 agents 16 who might be available to perform tasks 22 for future projects 20)
Horvitz further discloses: and wherein the selecting selects an optimal worker from the plurality of workers to accomplish the task by generating an iterative loop over a network to incorporate specific parameters of the task to determine of the optimal worker for the task; the iterative loop is repeated such that in a second loop, automatically re- associates an association link between a previously unassociated pair of the data points in the data space and a worker in response to the re-association resulting in a lower total energy
(Examiner ntes underlined language is directed to “intended use” and given limited patentable weight;  
0032- One technique for allocating agents 16 of an agent set 14 to tasks 22 in various projects 20 may involve a repeating of a selection of agents 16 to perform a task 22 that has not yet been fulfilled, until all of the tasks 22 of all of the projects 20 have been fulfilled through the allocation of a suitable set of agents 1…  (iterative loop)  See Also 0033 on the loop;  
0005- ….A matching process may be performed by selecting a coalition of agents for respective tasks, where the set of agent capabilities presented by the agents of the coalition satisfies the set of task capabilities of a task. Once a coalition may be identified with a suitably high utility (e.g., a high work quality, a quick or inexpensive performance of the task, or a minimum of unused agent capabilities in the coalition), the coalition of agents may be allocated to the task, and the agents may be removed from the pool of available agents. This matching may continue until all of the tasks have been allocated a suitable coalition of agents. (iterative loop) 
Examiner interprets the “repeated iterative loop…” as the repeating a selection of agents until all tasks are filled;
Examiner interprets the “re-associates an association link between an unassociated pair of the data points in the data space and a worker” as Horvitz’s matching of an agent to a new task during the repeating of the selection of agents)
0006-…As a third example, the matching may be configured to optimize particular aspects of the allocation of coalitions.  For example, agents may specify costs for performing various tasks, and the matching may be configured to maintain a low aggregate cost; or the agent capabilities of an agent may have different proficiencies, and the matching may be configured to achieve a high aggregate proficiency of performed tasks; or the matching may be configured to preferentially select a lower number of agents for a task, or to allocate 
agents redundantly to a task, in order to promote dependability.  As a fourth 
example, matching techniques may also be devised with a reduced computational 
burden in order to conserve computing resources and produce results in an 
acceptable time frame;
	Examiner interprets Horvitz’s utility (0005) and optimization (0006) values as the “resulting in lower total energy”
Horvitz does not explicitly state that an order embedding algorithm is used to generate the iterative loop to incorporate specific parameters of the task to determine of the optimal worker for the task
Kozloski, directed to planning meeting attendance, discloses the use of an elastic net algorithm to assign users to meetings based on parameters such as ratings from other attendees that a user’s probability of attendance is high.
 [0019] The set of all meetings and linkages can then be represented as a network.  After all linkages are adjusted (for example, at the start of particular day, or before a subsequent meeting time slot), all linkages in the network joining all users and all meetings are then rendered as an "elastic net".  The role of the elastic net algorithm is to allow individuals and meetings to "move" relative to each other in the network based on the strength of linkages.  After adjusting all meetings and users according to this algorithm, a partitioning algorithm can then be applied, assigning individuals to meetings based on their final proximity in the elastic net.
[0020] Note that the elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis, to allow users to look ahead at their schedule based on the current setting for all linkage weights.  The meetings they are likely to attend would be dynamically adjusted at some 
interval and their calendars would then be adjusted continually by this crowd-sourcing element, until a commitment time is reached, and the final partitioning occurs. 
 [0021] FIG. 2 shows an example method for calculating the attendance 
probability value using crowd sourcing according to one embodiment of the 
present invention.  The method includes an elastic map generation step 202.  
During elastic map generation step 202, an elastic map model for the proposed 
meeting is generated.  The elastic map model may include a proposed meeting 
node representing the proposed meeting, a second meeting node representing a 
second meeting, an attendee node representing the potential attendee, a first 
spring constant between the proposed meeting and the attendee node, and a 
second spring constant between the second meeting node in the attendee node.  
After elastic map generation step 202 is completed, the method continues to a 
probability computing step 204. 
[0026] Figure 2 (212)- During the attendee list update step 212, an attendee list is updated based on a proximity of the attendee node to the proposed meeting node in the partitioned elastic map model.
[0033] As an example of crowd-sourced applicant meeting rating, when 
determining a potential attendee's attendance probability value, other meeting 
invitees may "rate" the potential attendee's likelihood of attending the proposed meeting.  If the ratings from a number of invitees are high (e.g., indicating that the invitees feel that the potential attendee is likely to attend the meeting), then the crowd-sourced applicant meeting rating becomes high (e.g., it is likely that the potential attendee will attend the proposed meeting, because invitees have indicated that they subjectively feel the potential attendee will attend). 
[0020] Note that the elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis, to allow users to look ahead at their schedule based on the current setting for all linkage weights.  The meetings they are likely to attend would be dynamically adjusted at some 
interval and their calendars would then be adjusted continually by this 
crowd-sourcing element, until a commitment time is reached, and the final 
partitioning occurs. 
Examiner submits Kozloski is reasonably pertinent to the problem trying to solved.  Applicant’s invention is directed to selecting individuals for accomplishing a task based on a type of ability.  (See Title, Background).  Kozloski, directed to planning meeting attendance, assigns users to meetings based on parameters, for example ratings from other attendees that a user’s probability of attendance is high.  Examiner submits attending a meeting is a type of “task” and probability of attendance is a type of “ability” to accomplish the task.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify allowing individuals and meetings to "move" relative to each other in the network based on the strength of linkages….helping assign individuals to meetings based on their final proximity in the elastic net. (0019). 

Regarding Claim 6, Horvitz in view of Byron in view of Jin in view of Kozloski discloses: The method of claim 1. Horvitz further discloses:  wherein the machine learning method is Latent Dirchlet Allocation. (0050 - The exemplary system 152 may receive the task 22 from the manager in an informal manner, e.g., as a natural language query or narrative. The exemplary system 152 may therefore feature a task interpreting component 154, e.g., a natural language parser that may evaluate the query or narrative describing the task 22, and may generate a formal task specification 164)

Regarding Claim 7, Horvitz in view of Byron in view of Jin in view of Kozloski discloses: The method of claim 1. Horvitz further discloses: further comprising evaluating the gain of the task by determining a task quality of the task. (0077 - As a third example, a set of potential outcomes of the fulfillment of the task 22 may be identified (e.g., a failure to perform the task 22, a partial completion of the task 22, or a full completion of the task 22 in various ways), and the expected probability and utility of each potential outcome may be weighed. These and other aspects of the task 22 and the coalition 40 may be identified and calculated as part of the expected utility of the allocation according to the decision-theoretic model. Moreover, the comparative expected utilities of various allocations of coalitions 40 to various tasks 22 of various projects 20 may be compared, and it may be desirable to apply a decision-theoretic function to select coalitions 40 in a manner that maximizes the expected utility of the tasks 22 of a project 20.)

Regarding Claim 8, Horvitz in view of Byron in view of Jin in view of Kozloski discloses: The method of claim 7. Horvitz further discloses: further comprising recommending a changes in the plurality of workers based on the gain of the task quality of the task (0077 -. Moreover, the comparative expected utilities of various allocations of coalitions 40 to various tasks 22 of various projects 20 may be compared, and it may be desirable to apply a decision-theoretic function to select coalitions 40 in a manner that maximizes the expected utility of the tasks 22 of a project 20)

Claim 9 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 10, Horvitz in view of Byron in view of Jin in view of Kozloski discloses: The system of claim 9. Horvitz further discloses: wherein the plurality of workers are selected from an online community. (0039(bottom) - As a third variation, an agent set 14 may be discovered, e.g., by an automated process that reviews a data set (such as a web crawler reviewing web pages on the internet, or a data mining task that evaluates resources represented in a data warehouse) to identify and add to the agent set 14 agents 16 who might be available to perform tasks 22 for future projects 20)

Claims 14-16 stand rejected based on the same citations and rationale as applied to Claim 6-8, respectively

Claims 17-18 stand rejected based on the same citations and rationale as applied to Claim 1-2, respectively

Claim 3-4, 11-12, and 19-20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horvitz (2010/0332281) in view of Byron (2015/0170084) in view of Jin (US Patent 7483841) in view of Kozloski (2013/0317873) in view of Sharma (2013/0090963).

Regarding Claim 3, Horvitz in view of Byron in view of Jin in view of Kozloski discloses: The method of claim 1. Horvitz further discloses: wherein selecting the plurality of workers is based on each of: budget; deadline; location; and any other parameter that can help determine the plurality of workers. (0003(bottom) - As a sixth example, the allocation may be performed in pursuit of many preferences of the project manager, e.g., maximizing the quality of the performance of the project; minimizing costs or staying within a budget; minimizing the project completion time or meeting a deadline; 
0048(bottom), Figure 10 - Moreover, respective sensor agents 138 may specify various agent properties, such as the location of the camera, the quality of photographs that may be produced, whether the camera is mobile (having an 
adjustable angle, position, etc.) or immobile, etc., and a cost to be charged 
to the manager 12 in exchange for acquiring the photograph.  The resource 
broker 132 may therefore select a set of sensor agents 136 satisfying the 
budget and conditions of the manager 12, and may coordinate the payment of the 
manager 12 to the owners of the respective sensor agents 138
Horvitz does not explicitly state, wherein selecting the plurality of workers is based on: weather.   However, Sharma, in analogous art, discloses generating workflow information for enabling dispatch of a workforce, based on extrinsic data (ie. weather conditions) 
[0034] In certain embodiments, the generation module 205 generates workflow information for enabling dispatch of workforce to satisfy a received service request and other service requests related to the same property identifier.  
The workflow information is generated based at least in part, on the processing 
of data regarding the customer, workforce, service request, other service 
requests related by way of common property identifier, etc., via one or more 
optimization models 217.  The workforce information generated by the generation 
module 205 for affecting workforce dispatch may include, for example, scheduling information such as time, date, and time and date range data.  In addition, the workflow information may include workforce information such as 
technician name and identifier, job/service order priority information, job/service order sequencing information, or a combination thereof.  By way of example, optimization variables may include intrinsic data relative to the workforce such as workforce capacity and availability, resource availability (e.g., tools and equipment), customer deadlines, average fulfillment time data, technician experience and capability data, customer relationship and preference data, etc. Extrinsic data may also be processed for generating optimized workflow information, including weather conditions, traffic data, building record data, etc. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz’s in view of Byron in view of Jim in view of Kozloski’s selection of workers to include Sharma’s weather conditions, helping use extrinsic optimization parameters (i.e. weather) to generate workflow information for enabling dispatch of a workforce (0034)

Regarding Claim 4, Horvitz in view of Byron in view of Jin in view of Kozloski in view of Sharma discloses: The method of claim 3. Horvitz further discloses: wherein selecting the plurality of workers is also based on the compatibility between the plurality of workers.  (0037(bottom) - According to the particular details of the task 22, these skills may be performed sequentially, concurrently but independently, together and perhaps synergistically, etc., and the agents 16 may interact in various ways to utilize the collective agent capabilities 18 to complete the task 22. For example, statistical analysis of experimental data might be performed before a journal article is written, in order to facilitate the deduction of experimental results on which the article may be based; or statistical charts may be conducted while a journal author prepares an article, and may be inserted to complete the draft; or a statistician and a journal author may work together to describe the statistical techniques in the journal article. Many types of agents 16 and agent capabilities 18 may be represented and allocated to various tasks 22 according to the techniques discussed herein.)

Claims 11 and 19 stand rejected based on the same citation and rationale as applied to Claim 3.

Claims 12 and 20 stand rejected based on the same citation and rationale as applied to Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623